DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 5/23/2022 and 6/2/2022 have been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/2/2022.
 
Claim Objections
Claims 17-19 and 23 are objected to because of the following reasons:
With respect to claims 17 and 18, the term “the comonomer (ii)” is inconsistent with previous recitation “(ii) comonomer units” and can be replaced with “the comonomer units (ii)”.
With respect to claim 19, the term “phosphorus based nucleating agents” has antecedent basis as “phosphorus based α-nucleating agents”.
With respect to claim 23, line 4, the term “a C4 to C10 α-olefin” has antecednent basis in claim 16 and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
Claims 16-29 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Montaletti (US 2016/0046787).
With respect to claims 16-19, Montaletti discloses a polymer composition comprising a random propylene terpolymer derived from 3.0-7.0 wt % 1-butene and 1.0-5.0 wt % ethylene and 0.01-1.0 wt % clarifying agent (abstract), e.g., Millad 3998i and Millad NX8500E which are also nucleating agents (paragraph 0079, Tables 2, 4, and 5).  Millad 3988i is also explicitly disclosed to be an alpha nucleating agent in the specification as originally filed on page 13, lines 9-10.  Montaletti also discloses that an example of the alpha-nucleating agent includes phosphorus based nucleating agents (paragraphs 0078 and 0081).  Examples in Table 3 have MFR of 1.4-2.3 g/10 min.  Montaletti discloses that melting temperature of the composition is 130-170°C (paragraph 0129).
Montaletti does not disclose the presence of a double melting peak, however, such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to expect a double peak given that Montaletti anticipates the claimed propylene terpolymer having MFR and melting point that substantially overlaps with claimed melting point.
With respect to claim 20, Montaletti does not disclose notched impact strength according to ISO179/1eA or haze according to ASTM D 1300-00, however, it discloses that articles made from the composition have a good balance of haze and impact properties (paragraph 0178).  
Given that Montaletti discloses that haze and impact properties are good and also because such properties are evidently dependent upon the nature of the composition used, the claimed impact and haze properties are inherent to Montaletti.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to obtain the claimed properties given that Montaletti anticipates the claimed ingredients and further given that Montaletti discloses that a balance of haze and impact properties is obtained.
With respect to claim 21, Montaletti does not disclose flexural modulus according to ISO178, however, it discloses that flexural modulus measured to ASTM D 790 is 500-1500 MPa (paragraph 0121).  
Given that Montaletti discloses high flexural modulus values in general and also because such a property is evidently dependent upon the nature of the composition used, the claimed flexural modulus is inherent to Montaletti.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to obtain the claimed flexural modulus given that Montaletti anticipates the claimed ingredients and further given that Montaletti discloses that flexural modulus properties are high.
With respect to claim 22, the claimed optomechanical ability is based on properties of flex modulus, notched impact strength, and haze as discussed above and being inherent or obvious over Montaletti.  Also, Montaletti discloses that its composition provides for improved balance of mechanical properties, optical properties, and haze (paragraph 0007).  Therefore, the claimed optomechanical ability property is inherent or obvious over Montaletti.
With respect to claim 23, the examples of Montaletti include preparing a terpolymer with a Ziegler-Natta catalyst (paragraph 0171) and then mixing and extruding the terpolymer with the nucleating agent (paragraphs 0175-0176).
With respect to claims 24, 25, and 27-29, Montaletti disclose preparing articles such as cast or blown films, molded products, containers, and drinking cups  from the composition (paragraph 0131).
With respect to claim 26, the claimed optomechanical ability is based on properties of flex modulus, notched impact strength, and haze as discussed above and being inherent or obvious over Montaletti.  Also, Montaletti discloses that its composition provides for improved balance of mechanical properties, optical properties, and haze (paragraph 0007).  Therefore, the claimed optomechanical ability property is inherent or obvious over Montaletti.

Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Montaletti (US 2016/0046787) in view of Reichelt (US 2016/0311951).
The discussion with respect to Montaletti in paragraph 6 above is incorporated here by reference.
Montaletti discloses that Ziegler-Natta catalyst systems are used with additional components such as internal electron donors (paragraph 0095), however, it fails to discloses specific electron donors.
Reichelt discloses propylene/1-butene copolymers prepared with a Ziegler-Natta catalyst system (abstract) and teaches that appropriate internal electron donors include phthalates, 1,3-diethers, and succinates (paragraph 0035).
Given that both Montaletti and Reichelt are drawn to Ziegler-Natta catalyzed propylene copolymers and further given that Reichelt discloses that suitable internal electron donors include phthalates, 1,3-diethers, and succinates, it would have been obvious to one of ordinary skill in the art to utilize one of the internal electron donors taught by Reichelt as being suitable.

Response to Arguments
Applicant's arguments filed 5/23/2022 (and entered on 6/2/2022) have been fully considered but they are not persuasive.  Specifically, applicant argues that a certain microstructure of the terpolymer that is based on a catalyst having two different internal electron donors is required in order to obtain the claimed double melting peak.  Applicant argues such a microstructure and catalyst are not taught by Montaletti.
First, the specification does not direct one of ordinary skill in the art to select a specific catalyst containing two different internal electron donors to provide a certain microstructure of the terpolymer.  See page 10, lines 8-12 of the instant specification which states that the propylene terpolymer is preferably produced in the presence of a “Ziegler-Natta catalyst comprising an internal donor,” optionally a co-catalyst, and optionally an external donor.  If two internal electron donors are indeed required to obtain the claimed double melting peak, then the disclosure as originally filed does not enable one of ordinary skill in the art to practice the invention without a catalyst having two different internal electron donors which is critical or essential to the practice of the invention. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Second, in the instant applicant’s examples of the specification, the catalyst includes a Ziegler-Natta catalyst, TEAL co-catalyst, and a Donor D external donor (page 24, lines 9-10).  Example 1 of Montaletti prepared a terpolymer with a Ziegler-Natta catalyst, triethylaluminum (TEAL) as co-catalyst, and dicyclopentyldimethoxysilane as external donor (D-type).  It appears that Montaletti discloses the same polymerization catalysts as relied upon by applicant and therefore intrinsically provide for the microstructure need to obtain the claimed double melting peak.  Case law holds that the recognition of another advantage flowing naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious.  Ex Parte Obiya, 227 USPQ 58, 60 (BPAI 1985), aff’d mem., 795 F.2d 1017 (Fed. Cir. 1986).
Third, even if the polymerization catalysts are not the same, applicant has not provided any comparative data which shows the criticality for a specific catalyst system to obtain claimed double melting peak.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn